NO. 12-14-00017-CV

                                 IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

THE CITY OF ATHENS, TEXAS, A                                §      APPEAL FROM THE 173RD
MUNICIPAL CORPORATION OF THE
COUNTY OF HENDERSON, TEXAS,
APPELLANT

V.
                                                            §      JUDICIAL DISTRICT COURT
ATHENS MUNICIPAL WATER
AUTHORITY, A MUNICIPAL UTILITY
DISTRICT AND POLITICAL
SUBDIVISION OF THE STATE OF
TEXAS,
APPELLEE                                                    §      HENDERSON COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         The parties to this appeal have filed a joint motion to dismiss the appeal. In their motion,
the parties state that they have reached an agreement to compromise and settle their differences.
According to the motion, the parties have agreed that (1) certain claims made the basis of the
underlying lawsuit that occurred in the past and claims for damages as of the filing date of the
parties’ joint motion shall be dismissed with prejudice to refiling; (2) all other claims made the basis
of the lawsuit that occurred in the past shall be dismissed with prejudice to refiling; and (3) all
future claims of Athens Municipal Water Authority against the City of Athens are reserved and not
addressed by the dismissal of the appeal. They ask this court to render judgment effectuating their
agreement. See TEX. R. APP. P. 42.1(a)(2).
         We grant the joint motion to dismiss.                  We render judgment effectuating the parties’
settlement agreement, and dismiss the appeal.               In accordance with agreement of the parties, costs
on appeal are taxed against the party incurring them. See TEX. R. APP. P. 42.1(d).
Opinion delivered October 15, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 15, 2014


                                         NO. 12-14-00017-CV


       THE CITY OF ATHENS, TEXAS, A MUNICIPAL CORPORATION
               OF THE COUNTY OF HENDERSON, TEXAS,
                             Appellant
                                V.
 ATHENS MUNICIPAL WATER AUTHORITY, A MUNICIPAL UTILITY DISTRICT
                               AND
          POLITICAL SUBDIVISION OF THE STATE OF TEXAS,
                              Appellee


                                Appeal from the 173rd District Court
                      of Henderson County, Texas (Tr.Ct.No. 2013A-1145)

                       THIS CAUSE came to be heard on the appellate record and the joint
motion of the parties to dismiss the appeal herein for the reason that they have reached an
agreement to compromise and settle their differences, and for this Court to render judgment
effectuating the parties’ settlement agreement. Having heard and considered said motion, this
Court is of the opinion the same should be granted.
                       It is therefore ORDERED, ADJUDGED and DECREED by this Court that
judgment is hereby rendered effectuating the parties’ settlement agreement and that this appeal
be, and the same is, hereby dismissed; all costs on appeal are taxed against the party incurring
them; and that this decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.